Lanzinger, J.,
concurring in part and dissenting in part.
{¶ 27} Because notification of mandatory postrelease control is required when a defendant is advised of the maximum penalty, I concur with the statement in the first paragraph of the syllabus that a “defendant may dispute the knowing, intelligent, and voluntary nature of [a] plea either by filing a motion to withdraw the plea or upon direct appeal.”
{¶ 28} I dissent, however, from the conclusion that a failure to notify a defendant about postrelease control during the taking of a plea is a “complete failure to comply with the rule” that does not require an analysis of prejudice and that requires an automatic vacation of the plea. A defendant who challenges a guilty plea on the basis that it was not knowingly, intelligently, and voluntarily *92made must also show a prejudicial effect. State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, 814 N.E.2d 51, ¶ 12.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Kristen L. Sobieski and Lisa R. Williamson, Assistant Prosecuting Attorneys, for appellee.
Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin, Assistant Public Defender, for appellant.
{¶ 29} In determining whether prejudice exists, we have stated that “[t]he test is whether the plea would have otherwise been made.” State v. Nero (1990), 56 Ohio St.3d 106, 108, 564 N.E.2d 474, citing State v. Stewart (1977), 51 Ohio St.2d 86, 93, 5 O.O.3d 52, 364 N.E.2d 1163. If the defendant fails to demonstrate prejudice, the plea stands. See Crim.R. 52(A) (as construed by Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474, and Stewart, 51 Ohio St.2d 86, 93, 5 O.O.3d 52, 364 N.E.2d 1163).
{¶ 30} I would reverse the judgment of the court of appeals and remand to the trial court to determine whether Sarkozy has met his burden of showing that he was prejudiced by the failure to notify him of postrelease control at the time he entered his guilty plea. Therefore, I respectfully concur in part and dissent with respect to paragraph two of the syllabus.
Cupp, J., concurs in the foregoing opinion.